                   Case 20-11558-KBO             Doc 506         Filed 07/13/20       Page 1 of 3




                              UNITED STATES BANKRUPTCY COURT
                                   DISTRICT OF DELAWARE

------------------------------------------------------------ x
                                                             :
In re                                                        :         Chapter 11
                                                             :
24 HOUR FITNESS                                              :         Case No. 20–11558 (KBO)
WORLDWIDE, INC., et al.,                                     :
                                                             :
                                    Debtors.1                :         (Jointly Administered)
                                                             :
                                                             :         Re: Docket Nos. 12, 14, 127
------------------------------------------------------------ x

             CERTIFICATION OF COUNSEL REGARDING MOTION OF
             DEBTORS FOR ENTRY OF INTERIM AND FINAL ORDERS
          (I) AUTHORIZING DEBTORS TO PAY CERTAIN PREPETITION
    OBLIGATIONS TO CRITICAL VENDORS AND (II) GRANTING RELATED RELIEF

                    The undersigned hereby certifies that:

          1.        On June 15, 2020, the above-captioned debtors and debtors in possession

(collectively, the “Debtors”) filed the Motion of Debtors for Entry of Interim and Final Orders

(I) Authorizing Debtors to Pay Certain Prepetition Obligations to Critical Vendors and (II)

Granting Related Relief (the “Motion”) [Docket No. 12] and Supplemental Declaration of

Daniel Hugo in Support of the Debtors’ Critical Vendors Motion [Docket No. 14].

          2.        On June 16, 2020, the Court entered the Interim Order (I) Authorizing Debtors to

Pay Certain Prepetition Obligations to Critical Vendors and (II) Granting Related Relief (the

“Interim Order”) [Docket No. 127].




1    The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
     number, as applicable, are 24 Hour Holdings II LLC (N/A); 24 Hour Fitness Worldwide, Inc. (5690); 24 Hour
     Fitness United States, Inc. (8376); 24 Hour Fitness USA, Inc. (9899); 24 Hour Fitness Holdings LLC (8902); 24
     San Francisco LLC (3542); 24 New York LLC (7033); 24 Denver LLC (6644); RS FIT Holdings LLC (3064);
     RS FIT CA LLC (7007); and RS FIT NW LLC (9372). The Debtors’ corporate headquarters and service
     address is 12647 Alcosta Blvd., Suite 500, San Ramon, CA 94583.


DOCS_DE:229664.1 00162/001
                   Case 20-11558-KBO         Doc 506     Filed 07/13/20     Page 2 of 3




          3.        The deadline to object to final relief requested by the Motion was July 7, 2020 at

4:00 p.m. Eastern Time (the “Objection Deadline”). The Objection Deadline was extended to

July 10, 2020 at 10:00 a.m. Eastern Time for the United States Trustee (the “UST”) and July 10,

2020 at 12:00 p.m. Eastern Time for the Official Committee of Unsecured Creditors.

          4.        The Debtors received informal comments from the UST.

          5.        Attached hereto as Exhibit A is a proposed form of final order (the “Proposed

Final Order”).

          6.        The informal comments have been resolved. The UST has no objection to entry

of the Proposed Final Order.

          7.        Attached hereto as Exhibit B is a blackline showing changes to the Proposed

Final Order against the proposed final order filed with the Motion.

          8.        Accordingly, the Debtors request entry of the Proposed Final Order at the Court’s

earliest convenience.




                               [Remainder of Page Intentionally Left Blank]




DOCS_DE:229664.1 00162/001                           2
                   Case 20-11558-KBO    Doc 506     Filed 07/13/20      Page 3 of 3




Dated: July 13, 2020                   PACHULSKI STANG ZIEHL & JONES LLP
       Wilmington, Delaware

                                       /s/ Peter J. Keane
                                       Laura Davis Jones (DE Bar No. 2436)
                                       Timothy P. Cairns (DE Bar No. 4228)
                                       Peter J. Keane (DE Bar No. 5503)
                                       919 North Market Street, 17th Floor
                                       P.O. Box 8705
                                       Wilmington, Delaware 19899-8705 (Courier 19801)
                                       Telephone: (302) 652-4100
                                       Facsimile: (302) 652-4400

                                       -and-

                                       WEIL, GOTSHAL & MANGES LLP
                                       Ray C. Schrock, P.C. (admitted pro hac vice)
                                       Ryan Preston Dahl (admitted pro hac vice)
                                       Kevin Bostel (admitted pro hac vice)
                                       767 Fifth Avenue
                                       New York, New York 10153
                                       Telephone: (212) 310-8000
                                       Facsimile: (212) 310-8007

                                       Proposed Attorneys for Debtors
                                       and Debtors in Possession




DOCS_DE:229664.1 00162/001                      3
